Case 1:20-cv-24514-CMA Document 12 Entered on FLSD Docket 12/31/2020 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-cv-24514-CMA

  MICROSOFT, INC., a Washington Corporation,

                            Plaintiff,

         vs.

  DOES 1-10, d/b/a officesolutionsusa.net,

                            Defendants.

                   PLAINTIFF’S MOTION FOR EXPEDITED DISCOVERY

                     I.     INTRODUCTION AND RELIEF REQUESTED
         Plaintiff Microsoft, Inc. (“Microsoft”) respectfully requests an order granting leave to

  serve third-party subpoenas before the Federal Rule of Civil Procedure 26(f) conference. The

  requested expedited discovery will be aimed at uncovering the identities, whereabouts, and

  connection of the Doe Defendants to officesolutionsusa.net (the “Website”). The Website was

  used by the Doe Defendants to perpetrate an unlawful scheme through which they advertised and

  sold black market access devices to pirated Microsoft software, willfully deceiving and

  damaging Microsoft and its customers. Without expedited discovery, Microsoft will be unable

  to determine the identities and whereabouts of the Doe Defendants, and their connection to the

  Website, and will be left without a means to halt the ongoing harm and hold them accountable.

  Microsoft expects that it will be able to complete the expedited discovery within 90 days after

  being granted leave to do so.

                                         II.   BACKGROUND

         A.      Claims Against Doe Defendants
         On December 31, 2020, Microsoft filed a First Amended Complaint (“FAC”) against the

  Doe Defendants for contributory copyright infringement, trademark infringement, false
  designation of origin and false misleading representations and descriptions of fact, and trade

  dress infringement. FAC ¶¶ 32-70. Microsoft’s claims arise from the Doe Defendants’
Case 1:20-cv-24514-CMA Document 12 Entered on FLSD Docket 12/31/2020 Page 2 of 6




  operation of the Website through which they unlawfully advertised and sold black market access

  devices to pirated Microsoft software. Id. ¶¶ 2-3. As a result of their illegal actions, the Doe

  Defendants willfully deceived Microsoft and its customers, infringed and misused Microsoft’s

  intellectual property, harmed the integrity of Microsoft’s store, tarnished Microsoft’s brand, and

  damaged Microsoft’s customers. Id. ¶ 7. The Doe Defendants’ illegal actions entitle Microsoft

  to injunctive relief to stop the Doe Defendants from infringing and misusing Microsoft’s

  intellectual property and to prevent them from selling pirated access devices. Id. Further, the

  Doe Defendants’ actions constitute multiple violations of federal law for which Microsoft seeks

  various forms of damages and equitable relief. Id. ¶¶ 8, 37, 47, 56, 68.

         B.      Plaintiff’s Investigation of Doe Defendants
         Microsoft has made significant, ongoing attempts to locate and identify the Doe

  Defendants using open source research and other available investigative techniques. Declaration

  of Tom Montgomery (“Montgomery Decl.”) ¶ 4. The Website was registered on June 26, 2019,

  with Namecheap, Inc., a U.S.-based domain registrar, through WhoisGuard, Inc., a Panamanian

  company. Id. ¶ 5. The Website lists its business address as 601 Brickell Key Drive, Miami,

  Florida. Id. ¶ 6. Microsoft arranged for an outside investigator to visit the address and learned

  that it is a REGUS executive office suite that house multiple businesses. Id. However, Office

  Solutions USA is not listed in the posted tenant directory at the building and Microsoft was

  unable to confirm whether a company by that name is a tenant of the building. Id.

         The Website also lists a phone number and a customer service email address, but

  Microsoft does not currently have account information for these contact points. Id. ¶ 7. Notably,

  the Website does not list the name of any individual or entity associated with it. Id. ¶ 8.

  Microsoft did identify a registered Florida company with the name Office Solutions USA LLC;

  however, the director of that entity informed Microsoft that it has no association with the

  Website. Id. ¶ 9. Microsoft has located several articles and a vimeo.com video that described

  Microsoft products and services offered by the Website, but these advertising materials do not

  name the principals behind Office Solutions. Id. ¶ 10.

                                                   2
Case 1:20-cv-24514-CMA Document 12 Entered on FLSD Docket 12/31/2020 Page 3 of 6




         Shortly after this lawsuit was filed on November 2, 2020, the Website was redirected to

  two other websites offering Microsoft products (“the Redirect Websites”). Id. ¶ 11. In other

  words, the Uniform Resource Locator (“URL”) web address officesolutionsusa.net no longer

  results in the original Website appearing; the Redirect Websites appeared instead. The precise

  association between the operators of Redirect Websites and the Website is presently unknown.

  Id.

         In short, despite thorough and diligent investigative efforts, Microsoft has been unable to

  uncover the parties behind the Website.

         C.      Legal Standard

         Federal Rule of Civil Procedure 26 provides that a party “may not seek discovery from

  any source before the parties have conferred as required by Rule 26(f), except . . . when

  authorized . . . by court order.” Fed. R. Civ. P. 26(d)(1). Although the Eleventh Circuit has not

  directly defined the standard for allowing expedited discovery, courts generally allow “parties to

  conduct expedited discovery in advance of a Rule 26(f) conference where the party establishes

  ‘good cause’ for such discovery.” TracFone Wireless, Inc. v. Adams, 304 F.R.D. 672, 673 (S.D.

  Fla. 2015). Judges in this district routinely apply the “good cause” standard in granting motions

  for expedited discovery. See id.; TracFone Wireless, Inc. v. SCS Supply Chain LLC, 330 F.R.D.

  613, 615 (S.D. Fla. 2019) (Goodman, J.); Bostwick Labs., Inc. v. Farley, 2014 WL 12580031, at

  *2 (S.D. Fla. May 16, 2014) (Valle, A.); Pulsepoint, Inc. v. 7657030 Canada Inc., 2013 WL

  12158589, at *1 (S.D. Fla. Oct. 31, 2013) (Matthewman, W.).

         “Good cause may be found where the need for expedited discovery, in consideration of

  the administration of justice, outweighs the prejudice to the responding party.” TracFone

  Wireless, Inc. v. Holden Prop. Servs., LLC, 299 F.R.D. 692, 694 (S.D. Fla. 2014) (quoting

  Semitool, Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002)). The relevant

  factors in assessing good cause are the requesting party’s diligence, its intent in seeking the

  requested information, and whether the opposing party will be prejudiced if the Court grants the

  motion. See In re Chiquita Brands Int’l, Inc., 2015 WL 12601043, at *3 (S.D. Fla. Apr. 7,

                                                    3
Case 1:20-cv-24514-CMA Document 12 Entered on FLSD Docket 12/31/2020 Page 4 of 6




  2015); TracFone Wireless, Inc. v. Nektova Grp., LLC, 328 F.R.D. 664, 666 (S.D. Fla. 2019).

  Courts routinely allow early discovery where it will “substantially contribute to moving th[e]

  case forward” and is “narrowly tailored” for that purpose. Semitool, 208 F.R.D. at 277; In re

  Chiquita Brands Int’l, Inc., 2015 WL 12601043, at *4. “[C]ourts have recognized that good

  cause is frequently found in cases involving claims of infringement and unfair competition.”

  Semitool, 208 F.R.D. at 276.

         D.      Good Cause Exists for Expedited Discovery

         Courts consider three factors to assess the propriety of expedited discovery: (1) Plaintiff’s

  diligence, (2) its intent in seeking the information, and (3) prejudice to Defendants. See In re

  Chiquita Brands Int’l, Inc., 2015 WL 12601043, at *3; Nektova Grp., LLC, 328 F.R.D. 664 at

  666. Each of these factors supports granting Microsoft’s motion:

         Plaintiff’s Diligence. Microsoft has been diligent in attempting to uncover the Doe

  Defendants’ identities and locations. See Montgomery Decl. Despite these efforts, Microsoft has

  been unsuccessful at uncovering the identities and whereabouts of the Doe Defendants, leaving

  service of third-party subpoenas as the only reasonable option to pursue that information.

  Accordingly, this factor supports granting Microsoft leave to conduct expedited discovery.

         Plaintiff’s Intent. Microsoft seeks information about the parties behind the piracy scheme

  in order to hold them legally accountable for their misconduct. Specifically, Microsoft wishes to

  serve targeted third-party discovery specifically designed at identifying and locating the Doe

  Defendants. Id. ¶ 12. The Eleventh Circuit has recognized the propriety of such expedited

  discovery into the identities of defendants. See Louis Vuitton Malletier, S.A., v. Mosseri, 736

  F.3d 1339, 1343 (11th Cir. 2013). Accordingly, this factor supports granting leave to conduct

  expedited discovery.

         Prejudice to Defendants. The Doe Defendants will not suffer undue prejudice if

  Microsoft is granted leave to conduct expedited discovery. First, Microsoft’s request for

  expedited discovery is narrowly tailored to include only the information necessary to identify

  and locate the persons and/or entities propagating an illegal campaign that is harming Microsoft

                                                   4
Case 1:20-cv-24514-CMA Document 12 Entered on FLSD Docket 12/31/2020 Page 5 of 6




  and its customers. Second, the Doe Defendants’ attempt to hide their identities is the very reason

  why expedited discovery is needed so it would be manifestly unfair from them to now claim they

  are prejudiced from it. Accordingly, the balance of equities and the lack of prejudice to the Doe

  Defendants weigh heavily in favor of granting expedited discovery.

                                       III.   CONCLUSION
         For the foregoing reasons, Microsoft respectfully asks the Court to grant it leave, prior to

  the Rule 26(f) conference, to serve Rule 45 subpoenas on the following service providers for any

  and all information regarding the Doe Defendants identities, whereabouts, and connection to the

  Website:

             a) financial institutions, credit card companies, and payment processors linked to the

                 infringing test purchases alleged in the FAC;

             b) domain registrars for the Website and Redirect Websites;

             c) registrants for the Website and Redirect Websites;

             d) hosting providers for the Website and Redirect Websites;

             e) telecommunications companies for the phone numbers associated with the

                 Website;

             f) internet service providers for the email address associated with the Website; and

             g) creators and publishers of marketing materials for the Website.




                                                   5
Case 1:20-cv-24514-CMA Document 12 Entered on FLSD Docket 12/31/2020 Page 6 of 6




        DATED: December 31, 2020     Respectfully submitted,

                                     s/Brian W. Toth
                                     Brian W. Toth
                                     Florida Bar No. 57708
                                     btoth@gsgpa.com
                                     Natalia B. McGinn
                                     Florida Bar No. 1011385
                                     nmcginn@gsgpa.com
                                     GELBER SCHACHTER & GREENBERG, P.A.
                                     1221 Brickell Avenue, Suite 2010
                                     Miami, Florida 33131
                                     Phone: (305) 728-0950

                                     Bonnie E. MacNaughton (pro hac vice)
                                     bonniemacnaughton@dwt.com
                                     Kelly M. Gorton (pro hac vice forthcoming)
                                     kellygorton@dwt.com
                                     DAVIS WRIGHT TREMAINE LLP
                                     920 Fifth Avenue, Suite 3300
                                     Seattle, WA 98104
                                     Phone: (206) 622-3150

                                     Counsel for Plaintiff Microsoft Corporation




                                        6
